Case 1:18-cr-20685-KMW Document 284 Entered on FLSD Docket 01/16/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-CR-20685-WILLIAMS/TORRES

   UNITED STATES OF AMERICA,

   v.

   GUSTAVO HERNANDEZ FRIERI,

           Defendant.
                                                            /

   MOTION TO REQUEST PRE-SENTENCING HEARING ON FINANCIAL MATTERS

           The United States of America, by and through the undersigned Assistant United States

   Attorney and Trial Attorney, hereby moves the Court for a pre-sentencing hearing on financial

   matters, as these finance matters relate to the sentencing of defendant Gustavo Hernandez Frieri

   (“Defendant”).

         On January 11, 2021, the Court held a telephonic status conference on the Defendant’s

  unopposed motion to continue his sentencing hearing. ECF No. 281. During that hearing the

  United States informed the Court that she intended to call witnesses at the Defendant’s sentencing

  hearing, whose testimony would concern financial matters related to the Defendant that would

  not only could factor into his ultimate sentence as determined by the Court, but could also related

  to pending or future third-party ancillary forfeiture proceedings. At the conclusion of the hearing,

  the Court continued the Defendant’s sentencing hearing until March 25, 2021, and ordered the

  parties to file a status report as to the number of witnesses intended to be called by both parties

  at the hearing and the potential length of the hearing.

         In order to properly advise the Court of the number of witnesses expected to testify at the

  Defendant’s sentencing, the parties request that the Court assign, pursuant to 28 U.S.C. §



                                                    1
Case 1:18-cr-20685-KMW Document 284 Entered on FLSD Docket 01/16/2021 Page 2 of 4




  636(b)(3), U.S. Magistrate Judge Edwin G. Torres to hold an evidentiary hearing on the

  Defendant’s financial condition by March 11, 2021.

         The Defendant specifically consents to U.S. Magistrate Judge Torres’ jurisdiction to hold

  such an evidentiary hearing on a sentencing matter. See also Hernandez Unopp. Mot. To

  Continue Sentencing, ECF No. 276.

         The United States anticipates that the proposed evidentiary hearing will not only

  streamline Defendant’s sentencing hearing scheduled for March 25, 2021, but also be relevant to

  pending or future third-party ancillary forfeiture proceedings. Thus far, the Court has referred

  “[a]ll forfeiture related motions” to U.S. Magistrate Judge Torres. See Order, ECF No. 268.

  Here, the motion for proposed hearing relates to both third-party forfeiture claims as well as the

  Defendant’s sentencing, as the review of his financial condition and forfeiture are part of his

  sentence.

         At this time, if such a hearing were granted, the United States anticipates calling several

  witnesses. One witness, Olympia De Castro, is already a third-party petitioner claiming forfeited

  real property located at 597 Hibiscus Lane, Miami, Florida. See De Castro Petition, ECF No. 262

  (currently the subject of the United States’ motion to dismiss, ECF No. 264). De Castro was

  involved in state litigation resulting in the now forfeited $900,000 from the forthcoming sale of

  900 East Dania Beach Boulevard. See Hernandez 3rd Preliminary Order of Forfeiture, ECF No.

  280. As noted in the United States’ motion requesting that the Court restrain real property located

  at 314 Hicks Street, Brooklyn, New York (“Brooklyn Townhouse”), De Castro has also been

  represented as the beneficial owner of 3 Gramercy Park West, Unit 2 (“Gramercy Apartment”),

  which was sold in 2019 and appears to have funded the 2020 purchase of the Brooklyn

  Townhouse. See U.S. Mot. for 3rd Preliminary Order of Forfeiture, ECF No. 279. It is unclear


                                                   2
Case 1:18-cr-20685-KMW Document 284 Entered on FLSD Docket 01/16/2021 Page 3 of 4




  the extent of the Defendant’s interest in the Gramercy Apartment, and the funds used to acquire

  the Brooklyn Townhouse.

         The United States also anticipates calling as witnesses Daniel Holtz, who was involved in

  the state litigation over the $900,000 from the forthcoming sale of 900 East Dania Beach

  Boulevard, and Allison Domeneghetti, who appears to have authorized both the sale of the

  Gramercy Apartment and the purchase of the Brooklyn Townhouse. See id. The United States

  may also call representatives of 3 Gramercy Owners Corp. concerning the ownership of 3

  Gramercy Park West, Unit 2, and other relevant parties who could testify concerning the

  Defendant’s financial status.

         Pursuant to Local Rule 88.9, the United States and counsel for Defendant have discussed

  the filing the instant motion, and counsel for Defendant has indicated that they have no objection

  to the motion and the Defendant consents to U.S. Magistrate Judge Torres’ jurisdiction to hold

  such an evidentiary hearing on a sentencing matter. In addition, the Defendant maintains that he

  has no ownership interest in the assets in question, but understands that the third-party owners

  will need to address such issues. Therefore, all parties request a hearing at the earliest time

  convenient to the Court, and preferably before March 11, 2021, so that the United States may

  acquire a transcript of said hearing to provide to the Court prior to the Defendant’s sentencing.

  The parties also consent to the evidentiary hearing being conducted via video-conference.




                                  [This Space Intentionally Left Blank]




                                                    3
Case 1:18-cr-20685-KMW Document 284 Entered on FLSD Docket 01/16/2021 Page 4 of 4




         WHEREFORE, the United States respectfully requests that this Court conduct a pre-

  sentencing hearing on financial matters.


                                                  Respectfully submitted,

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY

                                             By: /s/ Kurt K. Lunkenheimer
                                                   KURT K. LUNKENHEIMER
                                                   Assistant United States
                                                   Court ID No. A5501535
                                                   U.S. Attorney’s Office - SDFL
                                                   99 N.E. 4th Street, Suite 400
                                                   Miami, FL 33132-2111
                                                   Telephone: (305) 961-9008
                                                   Facsimile: (305) 536-4699
                                                   Email: Kurt.Lunkenheimer@usdoj.gov

                                                  DANIEL KAHN
                                                  ACTING CHIEF, FRAUD SECTION

                                        By:       /s/ Paul A. Hayden
                                                  Paul A. Hayden
                                                  Trial Attorney
                                                  Department of Justice
                                                  1400 New York Ave., N.W.
                                                  Washington, D.C. 20530
                                                  Tel. (202) 353-9370
                                                  paul.hayden2@usdoj.gov

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 16, 2021, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF which would provide a copy to counsel
   of record.

                                                  /s/ Kurt K. Lunkenheimer
                                                  Kurt K. Lunkenheimer
                                                  Assistant United States Attorney




                                                   4
